                     1    LAW OFFICE OF JEFFREY D. FULTON
                          Jeffrey D. Fulton, pro hac vice
                     2    2150 River Plaza Drive, Suite 260
                          Sacramento, CA 95833
                     3    Telephone: (916) 993-4900
                          Facsimile: (916) 441-5575
                     4    Email: JFulton@JFultonLaw.com
                     5    WEINTRAUB TOBIN
                          Brendan J. Begley, pro hac vice
                     6    400 Capitol Mall, 11thFloor
                          Sacramento, CA 95814
                     7    Telephone: (916) 558-6000
                          Facsimile: (916) 446-1611
                     8    Email: bbegley@weintraub.com
                     9    Attorneys for Plaintiff
                          TERRANCE WALKER
                    10
                          MORGAN, LEWIS & BOCKIUS LLP
                    11    Ingrid A. Myers, Bar No. 6755
                          imyers@morganlewis.com
                    12    Christopher J. Banks, pro hac vice
                          christopher.banks@morganlewis.com
                    13    Kathryn T. McGuigan, pro hac vice
                          kmcguigan@morganlewis.com
                    14    Joseph D. Hadacek, pro hac vice
                          joseph.hadacek@morganlewis.com
                    15    300 South Grand Avenue
                          Twenty-Second Floor
                    16    Los Angeles, CA 90071-3132
                          Tel: +1.213.612.2500
                    17    Fax: +1.213.612.2501
                    18    Attorneys for Defendant
                          CHARTER COMMUNICATIONS LLC
                    19
                                                  UNITED STATES DISTRICT COURT
                    20
                                             DISTRICT OF NEVADA
                    21
                          TERRANCE WALKER, an individual, Case No. 3:15-cv-00556-RCJ-CBC
                    22
                                                 Plaintiff,      ORDER GRANTING JOINT
                    23                                           STIPULATION TO AMEND
                                                                 THE PARTIES’ BRIEFING
                    24                     vs.                   SCHEDULE RE PLAINTIFF’S
                                                                 MOTION FOR A NEW TRIAL
                    25    CHARTER COMMUNICATIONS                 [ECF 267]
                          INC., and CHARTER
                    26    COMMUNICATIONS LLC,
                    27
                                                 Defendants.
                    28
MORGAN, LEWIS &
 BOCKIUS LLP                                                        JOINT STIP RE BRIEFING SCHEDULE FOR
 ATTORNEYS AT LAW
                                                                                   MOTION FOR NEW TRIAL
   LOS ANGELES
                                                                                     3:15-CV-00556-RCJ-CBC
                         DB2/ 38175319.1
                     1             Plaintiff Terrance Walker (“Plaintiff”) and Defendant Charter
                     2    Communications, LLC (“Charter”) (collectively, “the Parties”), by and through
                     3    their respective counsel of record, hereby STIPULATE that GOOD CAUSE exists
                     4    to request that the Court amend the Parties’ briefing schedule and continue the
                     5    related deadlines pertaining to Plaintiff’s Motion for a New Trial Under Federal
                     6    Rule of Civil Procedure 59 and for Relief from Judgment Under Federal Rule of
                     7    Civil Procedure 60(b)(3) [Dkt. No. 267], for the following reasons:
                     8             WHEREAS, on January 7, 2020, Charter ordered all trial transcripts from
                     9    Margaret E. Griener, CCR 33, FCRR, Official Reporter, U.S. District Court, Reno,
                    10    Nevada 89501;
                    11             WHEREAS, several of the transcripts ordered by the parties in this matter
                    12    were made available on January 14 and 16, 2020;
                    13             WHEREAS, on January 21, 2020, Plaintiff filed his Motion for a New Trial
                    14    Under Federal Rule of Civil Procedure 59 and for Relief from Judgment Under
                    15    Federal Rule of Civil Procedure 60(b)(3) (“Plaintiff’s Motion for New Trial”) [Dkt.
                    16    No. 267];
                    17             WHEREAS, Charter’s response to Plaintiff’s Motion for New Trial is
                    18    currently due February 4, 2020;
                    19             WHEREAS Charter in good faith believes the remaining, outstanding
                    20    transcripts contain information relevant to Plaintiff’s contentions in Plaintiff’s
                    21    Motion for New Trial, particularly the transcripts of Plaintiff’s Opening Statement
                    22    and Closing Argument;
                    23             WHEREAS, Charter has followed up with Ms. Griener about the remaining
                    24    transcripts and was informed on January 28, 2020, that Ms. Greiner was assigned to
                    25    an ongoing patent trial and would not be able to finish the trial transcripts before the
                    26    week of February 3, 2020;
                    27    ///
                    28                                                            JOINT STIP RE BRIEFING SCHEDULE
MORGAN, LEWIS &
 BOCKIUS LLP                                                         1                 FOR MOTION FOR NEW TRIAL
 ATTORNEYS AT LAW                                                                              3:15-CV-00556-RCJ-CBC
   LOS ANGELES
                         DB2/ 38175319.1
                     1             WHEREAS, the Parties agree that a continuance of briefing deadlines on
                     2    Plaintiff’s Motion for New Trial is necessary to ensure the Parties have the
                     3    necessary transcripts to respond to and reply in support of Plaintiff’s Motion for
                     4    New Trial;
                     5             WHEREAS, the Parties agree that the requested continuance will not
                     6    prejudice either party;
                     7             WHEREAS, this is the first request for amendment of the briefing schedule
                     8    for Plaintiff’s Motion for New Trial by either party; and
                     9             WHEREAS, the Parties agree the requested continuance serves the interests
                    10    of justice and promotes judicial economy;
                    11             THEREFORE, the Parties STIPULATE, by and through their respective
                    12    counsel, subject to the Court’s approval, as follows:
                    13                 1. The deadline for Charter to respond to Plaintiff’s Motion for New Trial
                    14                     is continued from February 4, 2020, to a date ten (10) court days after
                    15                     service of all trial transcripts from the official reporter;
                    16                 2. The deadline for Plaintiff to reply in support of Plaintiff’s Motion for
                    17                     New Trial is continued to a date ten (10) court days after Charter’s
                    18                     deadline to respond.
                    19

                    20

                    21    IT IS SO ORDERED: Dated: January 30, 2020
                    22
                                                                              ROBERT C. JONES
                    23                                                        District Judge
                    24    Dated: January 28, 2020                       MORGAN, LEWIS & BOCKIUS LLP
                    25                                                  By:         /s/ Joseph D. Hadacek
                                                                              Ingrid A. Meyers
                    26                                                        Christopher J. Banks
                                                                              Kathryn T. McGuigan
                    27                                                        Joseph D. Hadacek
                                                                              CHARTER COMMUNICATIONS LLC
                    28
MORGAN, LEWIS &                                                                        JOINT STIP RE BRIEFING SCHEDULE
 BOCKIUS LLP                                                              2                 FOR MOTION FOR NEW TRIAL
 ATTORNEYS AT LAW
   LOS ANGELES           DB2/ 38175319.1                                                            3:15-CV-00556-RCJ-CBC
